 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 1 of 13 PageID: 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

OHIO SECURITY INSURANCE                             Civil Action No.
COMPANY,

                        Plaintiff,
                                                         COMPLAINT FOR
v.
                                                       DECLARATORY RELIEF
LOLOSA LLC d/b/a RALPH PICCOLO
PIZZA, ANTHONY A. PIER, ADELA
IACOVO and PROGRESSIVE GARDEN
STATE INSURANCE COMPANY,

                        Defendants

            Plaintiff Ohio Security Insurance Company (hereinafter “Ohio Security”), by

and through its attorneys Connell Foley LLP, brings this action against Defendants

Lolosa LLC, Anthony A. Pier, Adela Iacovo and Progressive Garden State

Insurance Company and alleges as follows:


                                     INTRODUCTION

            1.    Ohio Security issued a Commercial Protector insurance policy to

Defendant Lolosa LLC for the period September 15, 2016 to September 15, 2017

under policy no. BZS (17) 56 31 49 10 (hereinafter the “Ohio Security policy”).

On April 22, 2017 Defendants Anthony A. Pier and Adela Iacovo were involved in

a motor vehicle accident. Defendant Pier was operating his automobile at the time

of the accident as an employee of Defendant Lolosa LLC and was in the course of




4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 2 of 13 PageID: 2



his employment at the time of the accident. Defendant Pier was, upon information

and belief, insured for the accident by Defendant Progressive Garden State

Insurance Company.

            2.   An actual controversy presently exists between Ohio Security and

Defendants, as to whether the Ohio Security policy affords coverage to Defendants

Lolosa LLC and Anthony A. Pier for the claims against them alleged in a suit filed

by Defendant Iacovo. Ohio Security brings this action to obtain a declaration of its

rights under the Ohio Security policy in order to fairly and expeditiously address

the issues set forth herein.

                                       PARTIES

            3.   Ohio Security is a corporate entity organized under the laws of the

State of New Hampshire with its principal place of business at 175 Berkeley Street,

Boston, Massachusetts.

            4.   Defendant Lolosa LLC (hereinafter “Lolosa”) is, upon information

and belief, a limited liability company organized under the law of New Jersey with

its principal place of business at 312 Union Avenue, Paterson, New Jersey 07502.

            5.   Defendant Anthony A. Pier (hereinafter “Pier”) is, upon information

and belief, a New Jersey citizen residing in New Jersey.

            6.   Defendant Adela Iacovo (hereinafter “Iacovo”) is, upon information

and belief, a New Jersey citizen residing at 89 Lee Avenue, Haledon, New Jersey.



                                           -2-
4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 3 of 13 PageID: 3



            7.    Defendant Progressive Garden State Insurance Company (hereinafter

“Progressive”) is, upon information and belief, a New Jersey corporation

authorized to conduct the business of insurance in New Jersey at all relevant times.

                              JURISDICTION AND VENUE

            8.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332, inasmuch as the parties have diverse citizenship and the alleged

sum or value in controversy, exclusive of interests and costs, exceeds the amount

of $75,000.

            9.    This Court has personal jurisdiction over Lolosa as a New Jersey

limited liability corporation with its principal place of business in New Jersey.

            10.   This Court has person jurisdiction over Pier and Iacovo because their

automobiles were involved in an accident in the State of New Jersey and because

both reside in New Jersey.

            11.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), inasmuch as a

substantial part of the events or omissions given rise to this action took place in

this District.

                               FACTUAL ALLEGATIONS

            12.   By Complaint filed March 16, 2018 Iacovo alleges that on April 22,

2017 she was a passenger in a vehicle traveling east on Crosby Avenue in

Paterson, New Jersey. Palmina Antonuccio was driving the vehicle in which



                                             -3-
4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 4 of 13 PageID: 4



Iacovo was passenger. The Antonuccio vehicle was struck by a vehicle operated

by Pier. As a result of the accident Iacovo alleges that she sustained severe and

permanent bodily injury, great pain and permanent disabilities. The Complaint

further alleges that Pier was operating his vehicle as the agent, servant and/or

employee of Lolosa at the time of the accident. The Complaint asserts claims

against Pier and Lolosa for damages to Iacovo arising from the accident. The suit

filed by Iacovo is pending in the Superior Court of New Jersey, Law Division,

Passaic County, Docket No. PAS-L-000926-18 (hereinafter referred to as the

“Iacovo suit”).

            13.   Lolosa notified Ohio Security of the Iacovo suit and explained to Ohio

Security that Pier was not an employee of Lolosa at the time of the accident.

Based on this representation, Ohio Security retained defense counsel for Lolosa

without reservation in connection with the Iacovo suit.

            14.   On December 3, 2018 Ohio Security learned for the first time that Pier

was in fact an employee of Lolosa and was acting within the course and scope of

his employment at the time of the accident that is the subject of the Iacovo suit.

Based on this new information Ohio Security issued a reservation of rights letter

dated December 10, 2018 to Lolosa, reserving Ohio Security’s rights to deny

coverage and initiate a declaratory judgment action. Ohio Security advised Lolosa

that it reserved its rights to withdraw from the defense being provided to Lolosa



                                             -4-
4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 5 of 13 PageID: 5



should it be determined that Ohio Security has not further obligation to defend

Lolosa. A true and complete copy of the correspondence of December 10, 2018

from Ohio Security to Lolosa is attached as Exhibit A to this Complaint.

                                   POLICY PROVISIONS

            15.   The Ohio Security policy provides as follows:

                  BP 00 03 07 13 - Businessowners Coverage Form

                  SECTION II - LIABILITY

                  A.    Coverages

                        1.    Business Liability

                              a.     We will pay those sums that the
                                     insured becomes legally obligated to
                                     pay as damages because of “bodily
                                     injury”, “property damage” or
                                     “personal and advertising injury’’ to
                                     which this insurance applies. We will
                                     have the right and duty to defend the
                                     insured against any “suit” seeking
                                     those damages . . .

                  ***

                  B.    Exclusions

                        1.    Applicable to Business Liability Coverage

                              This insurance does not apply to:

                              g.     Aircraft, Auto Or Watercraft

                                     “Bodily   injury’’    or    “property
                                     damage” arising out of the ownership,


                                             -5-
4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 6 of 13 PageID: 6



                             maintenance, use or entrustment to
                             others of any aircraft, “auto” or
                             watercraft owned or operated by or
                             rented or loaned to any insured. Use
                             includes operation and “loading or
                             unloading.”
                             This exclusion applies even if the
                             claims allege negligence or other
                             wrongdoing in the supervision, hiring,
                             employment, training or monitoring
                             of others by an insured, if the
                             “occurrence” which caused the
                             “bodily injury” or “property damage”
                             involved the ownership, maintenance,
                             use or entrustment to others of any
                             aircraft, “auto” or watercraft that is
                             owned or operated by or rented or
                             loaned to any insured.

            ***

            C.    Who Is An Insured

                  1.   If you are designated in the Declarations as:

                       c.    A limited liability company, you are
                             an insured. Your members are also
                             insureds, but only with respect to the
                             conduct of your business. Your
                             managers are insureds, but only with
                             respect to their duties as your
                             managers.

                  2.   Each of the following is also an insured:

                       a.    Your “volunteer workers” only while
                             performing duties related to your
                             business or your “employees” other
                             than either your “executive officers”
                             (if you are an organization other than


                                      -6-
4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 7 of 13 PageID: 7



                                     a partnership, joint venture or limited
                                     liability company) or your managers
                                     (if you are a limited liability
                                     company) but only for acts within the
                                     scope of their duties related to the
                                     conduct of your business . . .

                       ***

                  C.    Concealment, Misrepresentation Or Fraud

                        This policy is void in any case of fraud by you as it
                        relates to this policy at any time. It is also void if
                        you or any other insured, at any time, intentionally
                        conceals or misrepresents a material fact
                        concerning:

                        1. This policy;
                        2. The Covered Property;
                        3. Your interest in the Covered Property; or
                        4. A claim under this policy.


                                       COUNT ONE

                             DECLARATORY JUDGMENT

            16.   Ohio Security repeats and realleges each of the allegations contained

in Paragraphs 1 through 15, including any and all subparts, as though fully set forth

herein.

            17.   An actual case or controversy exists among the parties as to the right

to coverage of Lolosa and Pier under the Ohio Security policy in connection with

the Iacovo suit.




                                              -7-
4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 8 of 13 PageID: 8



            18.   Ohio Security has no obligation to defend or indemnify Lolosa for all

claims asserted against it in the Iacovo suit because Pier was an employee of

Lolosa operating his vehicle in the course of employment at the time of the

accident. The Ohio Security policy excludes coverage, by exclusion (g.), for

bodily injury arising out of the use of any “auto” operated by an insured. As an

employee of Lolosa at the time of the accident, Pier is an “insured” under the Ohio

Security policy. Lolosa was operating the vehicle at the time of the accident when

its employee, Pier, was driving that vehicle in the course of his employment. The

exclusion bars coverage to both Lolosa and Pier in connection with the Iacovo suit.

            19.   Pursuant to the Declaratory Judgments Act, 28 U.S.C. § 2201 et seq.,

Ohio Security seeks a judicial determination that Lolosa and Pier are not covered

under the Ohio Security policy in connection with the Iacovo suit. Both Lolosa

and Pier are excluded from coverage under the Ohio Security policy by application

of exclusion (g.) barring coverage for bodily injury arising out of the use of an

“auto” operated by an insured.

                                      COUNT TWO

              DECLARATORY JUDGMENT - MISREPRESENTATION

            20.   Ohio Security repeats and realleges each of the allegations contained

in Paragraphs 1 through 19, including any and all subparts, as though fully set forth

herein.



                                            -8-
4884659-1
 Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 9 of 13 PageID: 9



            21.   Pleading alternatively, if the Ohio Security policy is not declared to

exclude coverage for Lolosa and Pier in connection with the Iacovo suit based on

application of exclusion (g.), Ohio Security contends that that a material

misrepresentation made by Lolosa eliminates coverage under the Ohio Security

policy for Lolosa in connection with the Iacovo suit. Lolosa notified Ohio Security

of the Iacovo suit and thereafter represented to Ohio Security that Pier was not an

employee of Lolosa at the time of the accident. Based on this representation, Ohio

Security retained defense counsel to defend Lolosa in connection with the Iacovo

suit. Recent facts demonstrate that the representation by Lolosa that Pier was not

an employee was false and fraudulent.

            22.   Ohio Security considered the representation by Lolosa that Pier was

not an employee of Lolosa at the time of the accident as a critical fact in

determining coverage. Based on that representation Ohio Security provided an

unreserved defense to Lolosa in connection with the Iacovo suit.                    The

representation made by Lolosa was material and later shown to be a

misrepresentation. The Ohio Security policy does not cover Lolosa in connection

with the Iacovo suit, based on the intentional misrepresentation of material fact

concerning Pier’s role in the accident resulting in the Iacovo suit.                The

misrepresentation by Lolosa eliminates coverage for Lolosa under the Ohio




                                             -9-
4884659-1
Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 10 of 13 PageID: 10



Security policy in connection with Iacovo suit pursuant to Condition (C) of the

policy.

                                     COUNT THREE

                   DECLARATORY JUDGMENT – PROGRESSIVE

            23.   Ohio Security repeats and realleges each of the allegations contained

in Paragraphs 1 through 22, including any and all subparts, as though fully set forth

herein.

            24.   Pier is insured by a policy of automobile insurance coverage issued by

Progressive for the vehicle he was driving at the time of the accident. Progressive

appointed counsel to defend Pier in connection with the Iacovo suit and, upon

information and belief, the defense of Pier continues in that suit. Upon learning of

the Progressive insurance policy, Ohio Security tendered the defense of Lolosa to

Progressive based on Lolosa’s status as an “insured” under the Progressive policy

issued to Pier.

            25.   Progressive denied that it owes coverage to Lolosa in connection with

the Iacovo suit. This denial was conveyed to Ohio Security with the explanation

that Progressive does not owe coverage to Lolosa because the $15,000 limit of the

Progressive policy has been paid in to court in the Iacovo suit.




                                            -10-
4884659-1
Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 11 of 13 PageID: 11



            26.   An actual and justiciable controversy exists between Ohio Security

and Progressive concerning their respective rights and obligations, if any,

concerning defense and indemnification of Lolosa with respect to the Iacovo suit.

            27.   Ohio Security seeks a judicial determination from this Court declaring

whether and to what extent the Progressive policy covers Lolosa in the Iacovo

action for the defense of Lolosa and indemnification of any liability imposed on

Lolosa.



                                  PRAYER FOR RELIEF

            WHEREFORE, Ohio Security respectfully requests that the Court enter

judgment against Defendants for the following relief:

            (A)   Declaring that the Ohio Security policy does not cover Lolosa in

                  connection with the Iacovo suit.

            (B)   Declaring that the Ohio Security policy does not cover Pier in

                  connection with the Iacovo suit.

            (C)   Declaring that the current defense of Lolosa under the Ohio Security

                  policy is hereby terminated.

            (D)   Declaring that Progressive is obligated to defend Lolosa in the Iacovo

                  suit and declaring that Progressive is responsible to reimburse Ohio

                  Security for past defense costs of Lolosa in that suit.



                                              -11-
4884659-1
Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 12 of 13 PageID: 12



            (E)   For any and all declarations not expressly requested herein regarding

                  the rights and duties of the parties that are necessary for the resolution

                  of this matter.

            (F)   An award of Ohio Security reasonable attorneys’ fees and costs of this

                  suit, and such other relief as this court deems just, proper and

                  equitable.



                                                CONNELL FOLEY LLP

    Dated: February 12, 2019              By: /s/ William P. Krauss
                                                  William P. Krauss
                                              Connell Foley LLP
                                              56 Livingston Avenue
                                              Roseland, NJ 07068
                                              Tel.: 973.535.0500
                                              Fax.: 973.535.9217
                                              Attorneys for Plaintiff
                                              Ohio Security Insurance Company




                                              -12-
4884659-1
Case 2:19-cv-05451-WJM-MF Document 1 Filed 02/12/19 Page 13 of 13 PageID: 13



            CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2
            I certify that to the best of knowledge, this matter is not the subject of any

other action pending in any court or of any pending arbitration or administrative

proceeding other than the matter Adela Iacovo v. Anthony A. Pier, Lolosa LLC t/a

Ralph Piccolo’s Pizza, Palmina Antonuccio, et al., currently pending in the

Superior Court of New Jersey, Passaic County, Docket PAS-L-926-18.


Dated: February 12, 2019                            /s/ William P. Krauss
                                                        William P. Krauss




                                             -13-
4884659-1
